 1 SHAFFY MOEEL (State Bar No. 238732)
   MOEEL LAW OFFICE
 2 shaffymoeel@gmail.com
   1611 Telegraph Ave. Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 735-5021

 5 Attorneys for Defendant
   MARIA ALICIA TORRES GUTIERREZ
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN FRANCISCO DIVISION
10

11     UNITED STATES OF AMERICA,                            Case No.: 18-CR-0458-RS

12                            Plaintiff,                    STIPULATION AND [PROPOSED]
                                                            ORDER CONTINUING STATUS
13             vs.                                          CONFERENCE AND EXCLUDING
                                                            TIME UNDER THE SPEEDY TRIAL
14     MARIA ALICIA TORRES GUTIERREZ,                       ACT
15
                              Defendants.
16
17

18          This matter is presently set for a status conference on June 18, 2019. The government has

19 produced discovery to the defendant, including wiretap recordings, pursuant to the terms of a protective

20 order. Ms. Torres Gutierrez is currently on pretrial release and resides in the Central District of

21 California. Ms. Gutierrez’s counsel is still reviewing the discovery produced to date. In light of the

22 pending review, the protective order’s restrictions on the dissemination of that discovery, and the

23 defendant’s residence outside the district, the parties do not believe they will be in a position to provide

24 the Court with a meaningful status update on the date currently set. For these reasons, the parties

25 stipulate and respectfully request the Court continue the status conference from June 18, 2019 to July

26 16, 2019 at 2:30 p.m.
27          For the same reasons, the parties also stipulate that the time between June 18, 2019 and July

28 16, 2019, should be excluded from calculation under the Speedy Trial Act for the effective preparation

                                                               STIPULATION AND PROPOSED ORDER
                                                                            Case No.: 18-CR-0458-RS
 1 of counsel and that ends of justice served by any such continuance outweigh the best interests of the

 2 public and the defendant in a speedy trial.

 3         IT IS SO STIPULATED this 14th day of June, 2019.
 4

 5                                                     MOEEL LAW OFFICE
                                                       /s/________________
 6                                                     SHAFFY MOEEL
 7                                                     Attorney for Maria Alicia Torres Gutierrez

 8
                                                       DAVID L. ANDERSON
 9
                                                       United States Attorney
10                                                     /s/_______________
                                                       NIKHIL BHAGAT
11                                                     Assistant United States Attorney
                                                       Attorneys for the United States
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                           STIPULATION AND PROPOSED ORDER
                                                                        Case No.: 18-CR-0458-RS
 1                                        [PROPOSED] ORDER
 2         For good cause shown, with respect to defendant Maria Alicia Torres-Gutierrez, the status
 3 conference hearing presently set for June 18, 2019 at 2:30 p.m. is continued to July 16, 2019 at 2:30

 4 p.m. Based upon the stipulation of counsel and for good cause shown, the Court finds that failing to

 5 exclude the time between June 18, 2019, and July 16, 2019 would deny counsel the reasonable time

 6 necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

 7 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time from

 8 June 18, 2019 through and including July 16, 2019, from computation under the Speedy Trial Act

 9 outweigh the best interests of the public and the defendants in a speedy trial. Having made these

10 findings, it is hereby ORDERED that the time from June 18, 2019 through and including July 16,

11 2019, shall be excluded from computation under the Speedy Trial Act as to this defendant. 18 U.S.C.

12 § 3161(h)(7)(B)(iv).

13         PURSUANT TO STIPULATION, IT IS SO ORDERED this ______
                                                           17th day of June, 2019.
14                                              _________________________________
                                                THE HONORABLE RICHARD SEEBORG
15                                              UNITED STATES DISTRICT JUDGE
16
17

18

19

20

21

22

23

24

25

26
27

28

                                                           STIPULATION AND PROPOSED ORDER
                                                                        Case No.: 18-CR-0458-RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     1   DEFENDANTS’ REPLY IN SUPPORT OF
                     MOTION TO EXCLUDE
                  Case No.: 17-cr-00093-WHA
